DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 24MAY2021 have been fully considered but they are not persuasive.  Examiner notes that Applicant makes arguments against the 35 USC 103 rejection of claim 2, but has cancelled claim 2 and amended claim 1 to include the limitations of cancelled claim 2.  Applicant first argues that Kindt (US 20170013782) does not teach the limitation to prioritize.  Examiner respectfully disagrees. 
Examiner notes that, as stated in the Office Action dated 23FEB2021, “Kindt further discloses the agricultural baler wherein the controller (paragraph 0051) is adapted to prioritize the first subset of the multiple sensors (load cells in paragraph 0034, sentence 3) during the first time period (while measuring the plunger load in paragraph 0042, sentence 1), and to prioritize the second subset of the multiple sensors (60, 70, 80, 30, 30’, 30” in Fig. 3) during the second time period (while measuring door position in paragraph 0042, sentence 3), respectively. 
Note that the second feature (door position in paragraph 00042, sentence 5) is not measured until the first feature, the plunger load (paragraph 0042, sentence 1), reaches the first predetermined range (the load range being between (t + REF) and infinity from paragraph 0042, sentences 2-3) in the first time period (while measuring the 
Applicant further argues the combination of Kindt and Posselius (US 20130000497) is improper.  Examiner respectfully disagrees.  While Kindt discloses a square baler having a compression chamber and a pre-compression chamber, Kindt does not expressly disclose a rotor for picking up and shredding crop.  In square baling (or even with round baling), a rotor is old and well known for using with the pre-compression chamber as taught by Posselius.  Therefore, the combination of Kindt and Posselius is proper. 
Examiner notes that no specific arguments have been made against the rejections of claims 3-15. 
Applicant’s arguments, with respect to Objections to the Drawings have been have been fully considered and are persuasive.  The Objections to the Drawings have been withdrawn. 
Applicant’s arguments, with respect to Objections to the Specification have been fully considered and are persuasive.  The Objections to the Specification have been withdrawn. 
Applicant’s arguments, with respect to the rejections of claims 8-12 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the amendments to claim 1, as stated below. 
Applicant’s arguments, with respect to the rejection of claim 2 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Claim Rejections - 35 USC § 112
Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: 
Ln 20-21, the limitation “the second time period” lacks antecedent basis in the claims; 
Ln 20-21, the limitation “the second time period” is indefinite for failing to particularly point out and distinctly claim whether this time period is the “a subsequent time period”, recited in Claim 1, Ln 17, without restriction.  Since no restriction is recited to limit the time period recited in Claim 1, Ln 17, it is unclear whether that limitation refers to multiple time periods, or just one (the second) subsequent to the first time period, recited in Claim 1 Ln. 
Regarding Claim 3, Ln 1, the limitation “the second subsequent time period” is indefinite for failing to particularly point out and distinctly claim which time period recited in Claim 1 this limitation refers to. 
Regarding Claims 12-13: the limitation “the second time period” is indefinite for failing to particularly point out and distinctly claim whether this time period is the “a subsequent time period”, recited in Claim 1, Ln 17, without restriction.  Since no restriction is recited to limit the time period recited in Claim 1, Ln 17, it is unclear whether that limitation refers to multiple time periods, or just one (the second) subsequent to the first time period, recited in Claim 1 Ln. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kindt (US 20170013782), hereinafter Kindt, in view of Posselius (US 20130000497), hereinafter Posselius. 
Regarding Claim 1, Kindt discloses an agricultural baler comprising a baling chamber (100 in Figs. 1-3), multiple sensors, some of which are operably coupled to the baling chamber (60, 70, 80, 30, 30', 30" in Fig. 3; load cells in paragraph 0034, sentence 3; further, load cell 40 is illustrated in at least Fig 3 to be operably coupled to the baling chamber) and, wherein the baling chamber comprises a plunger (200 in Figs. 1-3) provided for reciprocally moving in the baling chamber (100 in Figs. 1-3) thereby compressing slices (paragraph 0042, sentence 7) of crop material into a bale (B in Fig. 3), wherein the baling chamber further comprises at least one movable wall (paragraph 0033, sentence 3), wherein the baling chamber further comprises a controller configured for controlling operation of the agricultural baler based on inputs of the multiple sensors (paragraph 0051), wherein a first subset of the multiple sensors (load cells in paragraph 0034, sentence is related to a first feature ( plunger load in paragraph 0042, sentence 1) and a second subset of the multiple sensors (60, 70, 80, 30, 30', 30" in Fig. 3) is related to a second feature (wall position in paragraph 0042, sentence 6), and wherein the controller is configured to control the operation of the agricultural baler in a first time period (when the load is being measured in paragraph 0042, sentences 1-2) until the first feature (plunger load in paragraph 0042, sentence 1) is within a first predetermined range (the load range being between (t + REF) and infinity from paragraph 0042, sentences 2-3), and to control the operation of the agricultural baler in a subsequent time period (when the position calculating module is activated in paragraph 0042, sentence 3) until the second feature (door position in paragraph 00042, sentence 5) is within a second predetermined range (paragraph 0044, last sentence). 
Note that, using the broadest reasonable interpretation, in the absence of a specified second predetermined range, the second predetermined range is interpreted to be any value between the 0 and infinity. Therefore, when Kindt' s door position reaches the predetermined calculated position value as stated in the last sentence of paragraph 0044, it is within the second predetermined range.  While Kindt does disclose a pre-compression chamber (paragraph 0042, sentence 8), and a slice of crop material (paragraph 0042, sentence 7) introduced towards the baling chamber into a first segment of the baling chamber (paragraph 0042, sentence 7), Kindt fails to explicitly disclose a pre-compression chamber configured to gather crop material via a rotor and to periodically form a slice of said crop material and introduce the slice towards the baling chamber into a first segment of the baling chamber. 
In a related baler, Posselius teaches a pre-compression chamber (11 in Fig. 1) configured to gather crop material via a rotor (14 in Fig. 1; paragraph 0045, sentence 1) and to periodically form a slice of said crop material and introduce the slice towards the baling chamber into a first segment of the baling chamber (paragraph 0042, sentences 2-4). 
Given that Kindt discloses a pre-compression chamber (paragraph 0042, sentence 7) and a slice of crop material placed in the baling chamber (paragraph 0042, sentence 6), it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the pre-compression chamber to gather crop material via a rotor and to periodically form a slice of said crop material and introduce slice towards the baling chamber as taught by Posselius as it is well known in the art that pre-compression chambers have this Posselius' configuration to form the slices of crop material disclosed by Kindt. 
Kindt further discloses the agricultural baler wherein the controller (paragraph 0051) is adapted to prioritize the first subset of the multiple sensors (load cells in paragraph 0034, sentence 3) during the first time period (while measuring the plunger load in paragraph 0042, sentence 1), and to prioritize the second subset of the multiple sensors (60, 70, 80, 30, 30', 30" in Fig. 3) during the second time period (while measuring door position in paragraph 0042, sentence 3), respectively. 
Note that the second feature (door position in paragraph 00042, sentence 5) is not measured until the first feature, the plunger load (paragraph 0042, sentence 1), reaches the first predetermined range (the load range being between (t + REF) and infinity from paragraph 0042, sentences 2-3) in the first time period (while measuring the plunger load in paragraph 0042, sentence 1). Therefore, the first subset of multiple sensors (load cells in paragraph 0034, sentence 3) is prioritized in the first time period because it is the only sensor data that is being obtained in the first time period. Then, the second subset (60, 70, 80, 30, 30', 30" in Fig. 3) is prioritized during the second time period (while measuring door position in paragraph 0042, sentence 3) because the second subset of multiple sensors is the only sensor data being read when the position calculation module is activated, which is during the second time period (while measuring door position in paragraph 0042, sentence 3; paragraph 0010, sentences 1-3; paragraph 0042, sentences 1-3). 
Regarding Claim 3, the combination of Kindt and Posselius teaches the limitations according to Claim 1 as explained above. Kindt further discloses the agricultural baler where the subsequent second time period (while measuring door position in paragraph 0042, sentence 3) begins only after the first feature (plunger load in paragraph 0042, sentence 1) is within the first predetermined range (paragraph 0042, sentences 1-3). 
Note that the first predetermined range is interpreted to be the load range being between (t + REF) and infinity, where tis a threshold load value and REF is a reference load value in paragraph 0042. Further note that the position calculating module, which measures the door position during the second time period, is only activated once the plunger load is within the first predetermined range during the first time period (when plunger load is measured in paragraph 0042, sentences 1-3) 
Regarding Claim 4, the combination of Kindt and Posselius teaches the limitations according to Claim 1 as explained above. Kindt further discloses the agricultural baler where the first time period (when plunger load is measured in paragraph 0042, sentences 1-3) restarts when the first feature (plunger load in paragraph 0042, sentence 1) drops out of the first predetermined range ( the load range being between (t + REF) and infinity from paragraph 0042, sentences 2-3; consecutive measurements of plunger load in paragraph 0010, sentences 1-2 and paragraph 0013). 
Note that the first time period (when plunger load is measured in paragraph 0042, sentences 1-3) always restarts provided baling is being conducted, including when the first feature drops out of the first predetermined range (paragraph 0013). 
Regarding Claim 5, the combination of Kindt and Posselius teaches the limitations according to Claim 1 as explained above. Kindt further discloses the agricultural baler wherein the controller comprises an algorithm for controlling the operation of the agricultural baler (paragraph 0025; paragraph 0051; paragraph 0052, sentence 1). 
Regarding Claim 13, the combination of Kindt and Posselius teaches the limitations according to Claim 1 as explained above. Kindt further discloses the agricultural baler wherein the controller is operationally connected to a memory (paragraph 0026; paragraph 0052, sentence 1; paragraph 0051, last sentence) storing a set of rules for operating the agricultural baler based on outputs of the multiple sensors (60, 70, 80, 30, 30', 30" in Fig. 3; load cells in paragraph 0034, sentence 3), wherein multiple rules of the set of rules are assigned to the first feature (plunger load in paragraph 0042) and further multiple rules of the set of rules are assigned to the second feature ( door position in paragraph 0042, sentence 6). 
Note that the algorithm that performs steps of the embodiments (paragraphs 0025-0026; paragraph 0051) requires instructions to follow to perform these steps by the nature of software. These instructions are interpreted as the rules in the claim. The rules assigned to the first feature, the plunger load, would be to activate the position calculating module if the first feature reaches the first predetermined range (the load range being between (t + REF) and infinity from paragraph 0042, sentences 2-3) and if the first predetermined range is not reached, to restart another load measurement (load measurement loop described in paragraph 0013). Also note that further multiple rules assigned to the second feature ( door position in paragraph 0042, sentence 6) would be once the side door position is calculated using sensor outputs, to actuate the side doors to that position, and once the top door position is calculated using sensor outputs, actuate the top door to that position (See paragraph 0042, sentence 6 for door position calculation; See paragraph 0044, last sentence for door position actuation). 
Regarding Claim 14, the combination of Kindt and Posselius teaches the limitations according to Claim 1 as explained above. Kindt further discloses the agricultural baler wherein the controller (paragraph 0025; paragraph 0026; paragraph 0052, sentence 1) is configured to use said multiple rules during the first time period (when plunger load is measured in paragraph 0042, sentences 1-3) and to use said further multiple rules during the second time period ( when door position is measured in paragraph 0042, sentence 6). 
Note that controller that performs steps of the embodiments (paragraphs 0025-0026; paragraph 0051) requires instructions to follow to perform these steps by the nature of software. These instructions are interpreted as the rules in the claim. Therefore, the said multiple rules used during the first time period (when the plunger load is measured in paragraph 0042, sentences 1-3) would be to activate the position calculating module if the first feature reaches the first predetermined range (the load range being between (t + REF) and infinity from paragraph 0042, sentences 2-3) and if the first predetermined range is not reached, to restart another load measurement (load measurement loop described in paragraph 0013). Also note that further multiple rules during the second time period (when door position is measured in paragraph 0042, sentence 6) would be once the side door position is calculated using sensor outputs, to actuate the side doors to that position, and once the top door position is calculated using sensor outputs, actuate the top door to that position (See paragraph 0042, sentence 6 for door position calculation; See paragraph 0044, last sentence for door position actuation). 
Regarding Claim 15, the combination of Kindt and Posselius teaches the limitations according to Claim 1 as explained above. Kindt further discloses the agricultural baler wherein operating parameters related to said controlling operation of the agricultural baler are stored in a parameter memory for future use (paragraph 0051).
Claims 1, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kindt (US 20170013782) in view of Posselius (US 20130000497). 
Claim 1 is reinterpreted in the following rejection. Using this new rejection of Claim 1, Claims 5-12 are rejected. 
Regarding Claim 1, Kindt discloses an agricultural baler comprising a baling chamber (100 in Figs. 1-3), wherein the baling chamber comprises a plunger (200 in Figs. 1-3) provided for reciprocally moving in the baling chamber (100 in Figs. 1-3) thereby compressing slices (paragraph 0042, sentence 7) of crop material into a bale (B in Fig. 3), wherein the baling chamber further comprises at least one movable wall (paragraph 0033, sentence 3), wherein the baling chamber further comprises multiple sensors (60, 70, 80, 30, 30', 30" in Fig. 3; load cells in paragraph 0034, sentence 3) and a controller (paragraph 0051, paragraphs 0025-0026) configured for controlling operation of the agricultural baler based on inputs of the multiple sensors (Step control of any embodiment in paragraph 0051, paragraphs 0025-0026), wherein a first subset of the multiple sensors (60, 30 in Fig. 3; top door sensor in paragraph 0042, sentence 6; top fill sensor in paragraph 0044, sentences 1-3) is related to a first feature (top door position in paragraph 0042, sentence 6) and a second subset of the multiple sensors (side door position sensors 70, 80, 30', 30" in Fig. 3; side door sensors in paragraph 0042, sentence 6; side fill sensors in paragraph 0044, sentences 4-5) is related to a second feature (side door position in paragraph 0042, sentence 6), and wherein the controller (paragraph 0051, paragraphs 0025-0026) is configured to control the operation of the agricultural baler in a first time period (See note below) until the first feature (top door position in paragraph 0042, sentence 6) is within a first predetermined range (calculated position of top door in paragraph 0044, last sentence), and to control the operation of the agricultural baler in a subsequent time period (See note below) until the second feature (side door position in paragraph 0042, sentence 6) is within a second predetermined range ( calculated position of side doors in paragraph 0044, last sentence). 
Note that multiple iterations of the position calculating and control modules are done throughout the baling process (paragraph 0013, sentence 3), and each iteration positions the top door and side doors until their respective predetermined ranges are reached (paragraph 0010, sentences 3-4). Using the broadest reasonable interpretation, the first time period is considered one iteration of the position calculating and control modules where the first feature (top door position) is controlled until it is within a first predetermined range and the second time period is considered the next iteration of the position calculating and position control module where the second feature (side door position) is controlled until it is within a second predetermined range. 
Also note that, using the broadest reasonable interpretation, in the absence of a specified first or second predetermined range, the first and second predetermined range is interpreted to be any value between the 0 and infinity. Therefore, when Kindt's top door and side door position reaches the predetermined calculated position value as stated in the last sentence of paragraph 0044, it is within the first and second predetermined range. 
While Kindt does disclose a pre-compression chamber (paragraph 0042, sentence 8), and a slice of crop material (paragraph 0042, sentence 7) introduced towards the baling chamber into a first segment of the baling chamber (paragraph 0042, sentence 7), Kindt fails to explicitly disclose a pre-compression chamber configured to gather crop material via a rotor and to periodically form a slice of said crop material and introduce the slice towards the baling chamber into a first segment of the baling chamber. 
In a related baler, Posselius teaches a pre-compression chamber (11 in Fig. 1) configured to gather crop material via a rotor (14 in Fig. 1; paragraph 0045, sentence 1) and to periodically form a slice of said crop material and introduce the slice towards the baling chamber into a first segment of the baling chamber (paragraph 0042, sentences 2-4). 
Given that Kindt discloses a pre-compression chamber (paragraph 0042, sentence 7) and a slice of crop material placed in the baling chamber (paragraph 0042, sentence 6), it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the pre-compression chamber to gather crop material via a rotor and to periodically form a slice of said crop material and introduce the slice towards the baling chamber as taught by Posselius as it is well known in the art that pre-compression chambers have this Posselius' configuration to form the slices of crop material disclosed by Kindt. 
Kindt further discloses the agricultural baler wherein the controller (paragraph 0051) is adapted to prioritize the first subset of the multiple sensors (load cells in paragraph 0034, sentence 3) during the first time period (while measuring the plunger load in paragraph 0042, sentence 1), and to prioritize the second subset of the multiple sensors (60, 70, 80, 30, 30', 30" in Fig. 3) during the second time period (while measuring door position in paragraph 0042, sentence 3), respectively. 
Note that the second feature (door position in paragraph 00042, sentence 5) is not measured until the first feature, the plunger load (paragraph 0042, sentence 1), reaches the first predetermined range (the load range being between (t + REF) and infinity from paragraph 0042, sentences 2-3) in the first time period (while measuring the plunger load in paragraph 0042, sentence 1). Therefore, the first subset of multiple sensors (load cells in paragraph 0034, sentence 3) is prioritized in the first time period because it is the only sensor data that is being obtained in the first time period. Then, the second subset (60, 70, 80, 30, 30', 30" in Fig. 3) is prioritized during the second time period (while measuring door position in paragraph 0042, sentence 3) because the second subset of multiple sensors is the only sensor data being read when the position calculation module is activated, which is during the second time period (while measuring door position in paragraph 0042, sentence 3; paragraph 0010, sentences 1-3; paragraph 0042, sentences 1-3). 
Regarding Claim 5, the combination of Kindt and Posselius teaches the limitations according to Claim 1 as explained above in the second rejection of claim 1. Kindt further discloses the agricultural baler wherein the controller comprises an algorithm for controlling the operation of the agricultural baler (paragraph 0025; paragraph 0051; paragraph 0052, sentence 1). 
Regarding Claims 6 and 7, the combination of Kindt and Posselius teaches the limitations of Claim 1 as explained above in the second rejection of claim 1. Kindt further discloses the agricultural baler wherein the first feature is top fill (top door position in paragraph 0042, sentence 6) and the second feature is left-right fill (side door position in paragraph 0042, sentence 6). Note that the first feature is interpreted as top fill since the position of the top door is controlled (top door position control in paragraph 0044, sentence 7), which in turn controls the height of the bale chamber and therefore controls the top fill of the bale chamber as the bale is being compressed. The second feature is interpreted as left-right fill since the positions of the side doors are controlled (side door position control in paragraph 0044, sentence 7), which in turn controls the width of the bale chamber, and therefore, controls the left-right fill of the bale chamber as the bale is being compressed. 
Regarding Claim 8, the combination of Kindt and Posselius teaches the limitations of Claim 7 as explained above. Kindt further discloses the agricultural baler wherein the first subset comprises at least one of: top fill sensors (60 in Fig. 3; paragraph 0044, sentence 1-3) and position sensors on top doors (30 in Fig. 3; paragraph 0035; top door position sensor in paragraph 0042, sentence 6). 
Regarding Claim 9, the combination of Kindt and Posselius teaches the limitations of Claim 7 as explained above. Kindt further discloses the agricultural baler wherein the second subset comprises position side panel sensors (30' and 30" in Fig. 3; paragraph 0039, sentence 2; side panel sensors in paragraph 0042, sentence 6). 
Examiner notes the “side door” disclosed by Kindt is interpreted as a side panel. 
Regarding Claim 10 the combination of Kindt and Posselius teaches the limitations of Claim 5 as explained above. Kindt further discloses the agricultural baler wherein the algorithm (paragraph 0025-0026; paragraph 0051; paragraph 0052, sentence 1) is configured to, in a first time period (See note from Claim 1 rejection), control parameters concerning a top fill (top door position in paragraph 0042, sentence 6; top door position control in paragraph 0044, last sentence; also see rationale in note of rejection 6-7) is a baler capacity (see calculation of top door position and compression rate in paragraph 0042, sentences 4-8 and paragraph 0043; see further calculation of top door position parameters and top door position control in paragraph 0044). Note that by controlling the position of the top door during the first time period, the cross-section is changed, and therefore, the bale capacity is changed. 
Regarding Claim 11, the combination of Kindt and Posselius teaches the limitations of Claim 5 as explained above in the second rejection of claim 1. Kindt further discloses the agricultural baler wherein the algorithm (paragraph 0025-0026; paragraph 0051; paragraph 0052, sentence 1) is configured to, in the second time period (See note from claim 1 rejection above), control parameters concerning a left-right fill (side door position in paragraph 0042, sentence 6; side door position control in paragraph 0044, last sentence; also see rationale in note of rejection 6-7) which comprises a change of volume of the pre-compression-chamber (paragraph 0042, sentences 6-8, describe the position parameter and width of the precompression chamber and thus a change of volume of the pre-compression-chamber). 
Regarding Claim 12, the combination of Kindt and Posselius teaches the limitations of Claim 1 as explained above in the second rejection of claim 1. Kindt further discloses the agricultural baler wherein an algorithm (paragraphs 0025-0026; paragraph 0051; paragraph 0052, sentence 1) comprises factors for outputs of each of the multiple sensors, and wherein the factors (bale height and top door compression rate in paragraphs 0042-0044) relating to the first subset (top door sensors 30 and 60 in Fig. 3) decrease from the first time period to the second time period (See note regarding first timer period under Claim 1 rejection) while the factors (length of actuator in paragraph 0009, sentence 2) relating to the second subset (side door sensors 30' and 30" in Fig. 3 and side fill sensors 70 and 80 in Fig. 3) increase from the first time period to the second time period (See note regarding first and second timer period under Claim 1 rejection). 
Note that the top door and the side doors are interpreted to be moving towards the bale from the first time period to the second time period, thereby compressing the bale. Therefore, the bale height will decrease when the top door moves closer to the bale and the top door compression rate will increase because the height will decrease and according to the calculation in paragraph 0043 of the top door compression rate, as the height of the bale decreases, the compression rate will decrease because the reference height will stay constant as it is the height of the entrance of the bale chamber, which cannot change (See hr in Fig. 3). The factors relating to the second subset is the length of each side door actuator. The sensor information is used to calculate the increase in length (See side door calculations in paragraphs 0042-0044). Since the side doors will move closer to the bale during compression, the length of each side door actuator will increase due to the actuator arm extending towards the bale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Debbaut (US 20180213724) teaches an agricultural baler with a pre-compression chamber, a plunger, and a bale chamber with moveable side walls, where the bale chamber comprises multiple sensors and a controller adapted to receive sensor data. The sensors measure top fill. 
Waechter (US 20140208708) teaches an agricultural bailer a pre-compression chamber, a plunger, and a bale chamber with moveable side walls, where the bale chamber comprises multiple sensors and a controller adapted to receive sensor data. The sensors measure moisture, the dimensions of the crop packets fed to the bale chamber, and throughput to determine the quantity of crop that is processed. The baler also allows users to prioritize density or throughput. The tractor speed is a control parameter of the baler. 
Kendrick (US 20110023437) teaches an agricultural baler that uses sensors to detect left-right fill of the bale chamber and adjust the feed accordingly. 
Monbaliu (US 10225990) teaches an agricultural baler uses sensors and actuators that adjusts the position of the top and side walls to ensure the bale fills the entire cross-section of the bale chamber. 
Verhaeghe (US 10338088) teaches an agricultural baler that controls the top fill using a controller and sensor data. 
Verhaeghe (US 20130008324) teaches a baler with a plurality of sensors that measure and control bale weight. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725